DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Wimpe on 11 March 2021.

The application has been amended as follows: 

	In claim 9, line 24, between “point of” and “;”, the text ---the distribution vessel--- has been inserted;
	In claim 17, line 13, prior to “distribution vessel”, the text “a” has been changed to ---the---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As discussed in the 27 November 2020 Office Action, 26 February 2021 Interview, and as argued by Applicant in the 1 March 2021 remarks, the prior art alone or in combination fails to teach or disclose the combination of the first baffle leg intersecting the second baffle leg and the distribution vessel at a common point of the distribution vessel and the first baffle leg and the second baffle leg are each positioned perpendicular to a flow of the liquid refrigerant from the plurality of manifold openings as required by independent claims 1, 9, and 17. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763